Title: From Abigail Smith Adams to Harriet Welsh, 17 February 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy Febry 17 1815

I received the Silk and chalk this mor’g on Wednesday. I wrote you and inclosed to you mr Adams Letter of 25 Novbr to me. Charles was just going to the post office with it when mr Shaw drove up, and Stoped him. I opend the Letter to show him and gave it him with my cover upon his promise to perform part of what I had committed to you. he was then to leave the Letter with you. in that you will find the only mention which is made of mr and mrs Smith.
in mr A’s Letter to his Father after the Signature of the Treaty, he says he Shall go to Paris and Send for mrs Adams to meet him there, that he shall remain there for further orders from the President.
I will say to you, but you must not whisper it, that mr Adams, had determined not to sign the treaty untill the Evening before it was compleated, nor would he then have done it, if the British had not comprimised in some measure with them he found, that the war must be continued if the treaty was rejected and that nothing more could be obtaind, he add, if NEngland had been true to herself, and not have shown such Hostility to the Administration, and such a justification of the conduct of G B, in all her federal papers, all might have been obtaind that she could have desired.
Let this come from other quarters—you may say it to your Father—my Eye is so inflamed that I ought not to write, but here is more dittos. Louissa wishes you to get her a comb, strong Teeth, that will not brake!! A Narrow Top, firm substantial &c &c. you know what she wants she says.
14 pound of sugar I must have. I do not know how you are for cash. I have not yet found the money, but know it was correct.
I wrote in the cover to get me some patterns of blew cloth for George—
Yesterday I saw the company I had contemplated when you was here 25 in number, and had a visit, unexpected from Miss Lydia Smith, of parisian memory she got mrs Hoolbrook to introduce her—
more an other time / nothing from Caroline / write and tell me all the news / yours affectionaly
A Adams